UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7268



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE PORTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
Chief District Judge. (CR-85-62; CA-05-306)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Wayne Porter, who was convicted in 1985 of conducting a

continuing criminal enterprise, appeals the denial of his motion

under former Fed. R. Crim. P. 35(a).              Porter asserts that his

conviction violated the Double Jeopardy Clause.                 However, Rule

35(a) is limited to claims that a sentence itself is illegal and

may not be used to further a claim that the conviction underlying

a sentence is invalid.       United States v. Little, 392 F.3d 671, 678

(4th Cir. 2004) (rejecting attempt to challenge conviction on

double jeopardy grounds under former Rule 35(a)).                In addition,

Porter’s double jeopardy claim was rejected in his initial 28

U.S.C. § 2255 (2000) motion.         Accordingly, we affirm the order of

the district court.      We dispense with oral argument, because the

fact   and   legal    contentions    are     adequately   presented    in   the

materials    before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -